Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21- 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10459981. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of claim 1 of ‘981 teach all the elements in claim 1 as indicated in the chart below. 

Instant
Patent No. 10459981
21. (New) 
A method comprising: 
receiving, at a computing device, a search query for a search of an inbox of a user, said search query comprising a character string; searching, via the computing device, a collection of messages within the inbox based on the search query 


and identifying a first set of messages comprising information that includes said character string; 







parsing, via the computing device, the first set of messages and, based on said parsing, 
identifying attributes of each message and a type of each attribute; 
generating, via the computing device, a set of facets, each facet comprising a data item for each type of attribute; 











analyzing, via the computing device, information associated with messages in the inbox based on the search query and said set of facets, and based on said analysis, determining a set of terms that are associated with each facet in the set of facets; 

determining, via the computing device, a set of search suggestions based on the set of terms and the set of facets; 

































and communicating, via the computing device, said set of search suggestions to a device of said user.
1. A method comprising: 
receiving, at a computing device, a first search query for a search of an inbox of a user, said search query comprising a character string; searching, via the computing device, a collection of messages within the inbox based on the first search query, 

identifying, based on said analysis, a
 first set of messages, said first set of messages comprising information that includes said character string; upon identifying said first set of messages, automatically analyzing, via the computing device, each message in said first set of messages, said analysis comprising parsing each message and, based on said parsing, 


identifying attributes of each message;
automatically generating, via the computing device based on the identification of the attributes for each message in said first set of messages, a set of facets, said facet generation comprising analyzing each attribute, determining a type of each attribute based on the analysis, and creating a data item for each attribute type, said set of facets representing said created data items; 

analyzing, via the computing device, information associated with messages in the inbox based on the search query and said set of facets, said analysis comprising determining a set of terms that are associated with each facet in the set of facets; 


determining, via the computing device, a set of search suggestions based on the set of terms and the set of facets, said search suggestion determination comprising 

and automatically causing display of said ranked search suggestions, via the computing device, on a display of a device of the user, said caused display resulting in a user interface 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 29-33, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki US 2010/0017390 [hereinafter Yam] in view of Heidloff US 20060190435.
With respect to claim 21, 29, and 37, Yam teaches “receiving, at a computing device, a search query for a search of an [document repository] of a user” in Fig. 14A and 14B (search query is “reptiles”); 
“said search query comprising a character string” 
, and a search control unit 14 which sends the search keyword entered by the user to search system 15. The search control unit 14 receives, as search results, the documents containing the inputted search keyword. 
“searching, via the computing device, a collection of [documents] within the [repository] based on the search query and identifying a first set of [documents] comprising information that includes said character string” in in Fig. 14A and 14B; 
[0027] FIG. 1 shows an actual configuration of the next search keyword presentation system 11 according to an embodiment of the present invention. As shown in the diagram, next search keyword presentation system 11 includes a history storage unit 12 for the storage of user preferences and search history, a keyword input unit 13 for the entry of keywords by the user which serves as the search requirement, and a search control unit 14 which sends the search keyword entered by the user to search system 15. The search control unit 14 receives, as search results, the documents containing the inputted search keyword. 
“parsing, via the computing device, the first set of [documents] and, based on said parsing, identifying attributes of each [document] and a type of each attribute” in Figs. 3-4 (semantic attribute); ¶ 28 
[0028] The presentation system 11 also includes a text body extraction unit 6 which extracts the relevant information from the search results, a semantic attribute analysis unit 17 for analyzing and extracting semantic attributes from words in the extracted texts, and a document characteristic vector creation unit 18 to create document characteristic vectors based on data from the semantic attribute analysis results and the history storage unit 12. A cluster representative keyword extraction unit 19 clusters the document characteristic vectors and extracts cluster representative keywords for the clusters containing the documents represented by the vectors as well as document representative keywords for each document in the cluster. A search result display unit 20 for presenting the next search keywords for each documents found based on the keywords extracted for each document. In this embodiment, the search control unit 14 is connected to an external search system 15.
Fig 3  (type includes “Animal”, Mammal, “Animal Reptile”, “Time”, “Near Future” for example); ¶ 0035); 
“generating, via the computing device, a set of facets, each facet comprising a data item for each type of attribute” in Fig. 6 (data items include Animal, Mammal; Animal, Bird; Place Name, Japanese City, etc.); ¶ 0038 and ¶ 0039; 
“analyzing, via the computing device, information associated with [documents] in the [repository] based on the search query and said set of facets” in ¶ 0043 and ¶ 0044 and (Cluster representative keywords are the set of terms associated with each facet in the set of facets);
“and based on said analysis, determining a set of terms that are associated with each facet in the set of facets” in ¶ 0043 and ¶ 0044 and (Cluster representative keywords are the set of terms associated with each facet in the set of facets);
“determining, via the computing device, a set of search suggestions based on the set of terms and the set of facets” 
[0058] FIG. 13 shows an example of the document representative keyword alternative table. The table is formed based on the combination of (document, semantic attribute, keyword) which is in turn formed from representative keywords extracted from documents and keyword semantic attributes and it is cleared to its default settings at the start. In this example, the keywords "Iguana", which carries an "Animal, Reptile" semantic attribute, and "Tokyo", which carries a "Place Name, Japanese City" semantic attribute are extracted from document 1. From document 2, the keyword "Iguana", which carries an "Animal, Reptile" semantic attribute, are extracted. From document 3, the keywords "Iguana", which carries an "Animal, Reptile" semantic attribute, "Lizard", which carries a "Animal, Reptile" semantic attribute, and "Kawasaki", which carries a "Place Name, Japanese City" semantic attribute, are extracted. 
“and communicating, via the computing device, said set of search suggestions to a device of said user” 
Next, the process by which the next search keyword is displayed on display unit 20 of FIG. 1 is explained. FIG. 14A shows several suitable ways in which the next search keyword can be displayed. One of the methods can be to display the next search keyword alongside the search result titles and abstracts. 
[0063] As showing the next search keyword alongside the search results occupy a lot of the space on the screen if the number of displayable keywords increases, then it can be desirable to have the next search keyword pop-up in a small cloud when the mouse hovers above the search result or if the user right-clicks the search result as shown in FIG. 14B. The user is able to set a preference for the display beforehand through the usage of option settings of the system or dynamically by interchanging between the various display options on-the-fly. The display method can also be changed according to the number of next search keywords or the importance of the semantic attributes. 
[0064] In the previous embodiments, the next search keyword presentation system 11 is used in conjunction with a personal computer. However, it is also possible to utilize the function without the usage of a personal computer. It is now common for people to utilize their portable communication devices, e.g., mobile phones or personal digital assistants (PDAs), to search for information on routes they are currently traveling or to surf the internet. Examples of such information are train arrival and departure schedules, places of interest along the route, etc. 
It appears Yam fails to explicitly teach “messages” and an “inbox”. 
However, Heidloff 20060190435 teaches “messages” and an “inbox” in the abstract, ¶ 0014, Fig. 3 step 110 and 120. Heidloff and Yam are analogous art because they are from the same field of endeavor. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the document repository in Yam to include an inbox as taught by Heidloff. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the documents in Yam to include messages as taught by Heidloff. 

With respect to claim 22, 30, 38   Yam teaches “22. (New) The method of claim 21, further comprising: combining said terms in said set of terms with said facets in said set of facets to create search suggestions of the set” in 
[0058] FIG. 13 shows an example of the document representative keyword alternative table. The table is formed based on the combination of (document, semantic attribute, keyword) which is in turn formed from representative keywords extracted from documents and keyword semantic attributes and it is cleared to its default settings at the start. In this example, the keywords "Iguana", which carries an "Animal, Reptile" semantic attribute, and "Tokyo", which carries a "Place Name, Japanese City" semantic attribute are extracted from document 1. From document 2, the keyword "Iguana", which carries an "Animal, Reptile" semantic attribute, are extracted. From document 3, the keywords "Iguana", which carries an "Animal, Reptile" semantic attribute, "Lizard", which carries a "Animal, Reptile" semantic attribute, and "Kawasaki", which carries a "Place Name, Japanese City" semantic attribute, are extracted. 
With respect to claim 23, 31, 39 Yam teaches “23. (New) The method of claim 21, further comprising: organizing said set of search suggestions such that individual subsets of said search suggestions making up the entire set of search suggestions are associated with an individual facet of said facet set” in Fig. 14A and Fig. 14B (the three rectangular panels of the search results in Figs. 14A-14B represent each facet). 
With respect to claim 24, 32 Yam teaches “24. (New) The method of claim 21, said communication causing display of said search 
[0062] Next, the process by which the next search keyword is displayed on display unit 20 of FIG. 1 is explained. FIG. 14A shows several suitable ways in which the next search keyword can be displayed. One of the methods can be to display the next search keyword alongside the search result titles and abstracts. 
[0063] As showing the next search keyword alongside the search results occupy a lot of the space on the screen if the number of displayable keywords increases, then it can be desirable to have the next search keyword pop-up in a small cloud when the mouse hovers above the search result or if the user right-clicks the search result as shown in FIG. 14B. The user is able to set a preference for the display beforehand through the usage of option settings of the system or dynamically by interchanging between the various display options on-the-fly. The display method can also be changed according to the number of next search keywords or the importance of the semantic attributes. 
[0064] In the previous embodiments, the next search keyword presentation system 11 is used in conjunction with a personal computer. However, it is also possible to utilize the function without the usage of a personal computer. It is now common for people to utilize their portable communication devices, e.g., mobile phones or personal digital assistants (PDAs), to search for information on routes they are currently traveling or to surf the internet. Examples of such information are train arrival and departure schedules, places of interest along the route, etc. 
With respect to claim 25, 33 Heidloff teaches “25. (New) The method of claim 21, wherein said attributes of each message include data selected from a group consisting of: an identity of a sender or recipient of a message, message content in a message, a time of a message, where it was sent from, where it was received, whether there was an attachment and what type of attachment it is, what rules, if any, the message is subject to and user activity on the message” in Fig. 1 (“from” field identifies sender; “subject” identifies content; “last read time” “received” and “duration” indicate time). The motivation to combine is the same as above. 
Claims 26, 27, 34, 35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yam in view of Heidloff as applied to claim 21 and 29 and 37 above and further in view of Lightner US 20150154264. 
With respect to claim 26, 34 it appears Yam et al. fails to teach, but US Lightner 20150154264 A1 teaches “wherein a threshold for determining the set of search suggestions dictates how many characters in a character string can trigger said determination of said set of search suggestions”  
   [0066] FIG. 3 is a flow chart of method for generating search suggestions 300 using faceted searching, according to an embodiment. Method for generating search suggestions 300 may begin with query generation 302. In some embodiments, when a user starts typing on a suitable search window, the system may automatically generate queries which may be derived from the prefixes of the words that are being typed be the user on the search box. These queries may be generated even with a minimum number of characters typed in the search window (3 or 4) and before the user has finished typing a string on the search window. 
Lightner and Yam et al. are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the determining of search suggestions in Yam et al. to include “wherein a threshold for determining the set of search suggestions dictates how many characters in a character string can trigger said determination of said set of search suggestions” as taught by Lightner. 
The motivation would have been to quickly and accurately “narrow down . . . search results in a fairly simple manner” without overconsuming memory resources. See Lightner ¶ 4. 
With respect to claim 27, 35 it appears Yam et al. fails to teach, but Lightner 20150154264 A1 teaches “27. (New) The method of claim 26, further comprising: analyzing said search query as it entered” 
   [0066] FIG. 3 is a flow chart of method for generating search suggestions 300 using faceted searching, according to an embodiment. Method for generating search suggestions 300 may begin with query generation 302. In some embodiments, when a user starts typing on a suitable search window, the system may automatically generate queries which may be derived from the prefixes of the words that are being typed be the user on the search box. These queries may be generated even with a minimum number of characters typed in the search window (3 or 4) and before the user has finished typing a string on the search window. 
“and determining that said threshold is satisfied by a number of characters in said character string” 
  [0066] FIG. 3 is a flow chart of method for generating search suggestions 300 using faceted searching, according to an embodiment. Method for generating search suggestions 300 may begin with query generation 302. In some embodiments, when a user starts typing on a suitable search window, the system may automatically generate queries which may be derived from the prefixes of the words that are being typed be the user on the search box. These queries may be generated even with a minimum number of characters typed in the search window (3 or 4) and before the user has finished typing a string on the search window. 
“wherein said searching is triggered based on said determination” 
   [0066] FIG. 3 is a flow chart of method for generating search suggestions 300 using faceted searching, according to an embodiment. Method for generating search suggestions 300 may begin with query generation 302. In some embodiments, when a user starts typing on a suitable search window, the system may automatically generate queries which may be derived from the prefixes of the words that are being typed be the user on the search box. These queries may be generated even with a minimum number of characters typed in the search window (3 or 4) and before the user has finished typing a string on the search window. 
Once a suitable query is generated, method for faceted searching 200 may be applied. The application of this method may include the use of literal or non-literal key algorithms that may allow matching of partial prefixes.
Lightner and Yam et al. are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the query in Yam et al. to include “analyzing said search query as it entered; and determining that said threshold is satisfied by a number of characters in said character string, wherein said searching is triggered based on said determination” as taught by Lightner. 
The motivation would have been to quickly and accurately “narrow down . . . search results in a fairly simple manner” without overconsuming memory resources. See Lightner ¶ 4. 
With respect to claim 40 it appears Yam et al. fails to teach, but US Lightner 20150154264 A1 teaches “analyzing said search query as it entered” in ¶ 66 
   [0066] FIG. 3 is a flow chart of method for generating search suggestions 300 using faceted searching, according to an embodiment. Method for generating search suggestions 300 may begin with query generation 302. In some embodiments, when a user starts typing on a suitable search window, the system may automatically generate queries which may be derived from the prefixes of the words that are being typed be the user on the search box. These queries may be generated even with a minimum number of characters typed in the search window (3 or 4) and before the user has finished typing a string on the search window. 
 “logic executed by the processor for determining that a threshold for determining the set of search suggestions is satisfied by a number of characters in said character string” 
   [0066] FIG. 3 is a flow chart of method for generating search suggestions 300 using faceted searching, according to an embodiment. Method for generating search suggestions 300 may begin with query generation 302. In some embodiments, when a user starts typing on a suitable search window, the system may automatically generate queries which may be derived from the prefixes of the words that are being typed be the user on the search box. These queries may be generated even with a minimum number of characters typed in the search window (3 or 4) and before the user has finished typing a string on the search window. 
“wherein said searching is triggered based on said determination” 
[0067] Once a suitable query is generated, method for faceted searching 200 may be applied. The application of this method may include the use of literal or non-literal key algorithms that may allow matching of partial prefixes.
 “wherein said threshold dictates how many characters in a character string can trigger said determination of said set of search suggestions.” 
   [0066] FIG. 3 is a flow chart of method for generating search suggestions 300 using faceted searching, according to an embodiment. Method for generating search suggestions 300 may begin with query generation 302. In some embodiments, when a user starts typing on a suitable search window, the system may automatically generate queries which may be derived from the prefixes of the words that are being typed be the user on the search box. These queries may be generated even with a minimum number of characters typed in the search window (3 or 4) and before the user has finished typing a string on the search window. 
[0067] Once a suitable query is generated, method for faceted searching 200 may be applied. The application of this method may include the use of literal or non-literal key algorithms that may allow matching of partial prefixes.
Lightner and Yam et al. are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the query in Yam et al. to include “analyzing said search query as it entered; and determining 
The motivation would have been to quickly and accurately “narrow down . . . search results in a fairly simple manner” without overconsuming memory resources. See Lightner ¶ 4. 
Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yam in view of Heidloff as applied to claim 21 and 29 above and further in view of Nachum US 20150106358. 
With respect to claim 28, 36 it appears Yam et al. fails to teach, but Nachum (US 20150106358 A1) teaches “28. (New) The method of claim 21, wherein said search suggestions comprise at least a mixture of contact information, search completions and messages derived from said inbox” in ¶ 49, ¶ 51, ¶ 52 and Fig. 4B items 410 (contact); 410, 412, 414, 416, 418, 420, 424 (search completions); 426, 416 (messages from inbox).  
Yam et al. and Nachum are analogous art because they are from the same field of endeavor.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the search suggestions in Yam et al. to include “at least a mixture of contact information, search completions and messages derived from said inbox” as taught by Nachum.  
The motivation would have been to quickly give the user organized, relevant search results. See Nachum ¶ 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT M PHILLIPS, III/         Primary Examiner, Art Unit 2159